Name: Decision of the EEA Joint Committee No 41/96 of 28 June 1996 amending Annex XI (Telecommunications) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  communications;  information technology and data processing;  European organisations
 Date Published: 1996-11-14

 14.11.1996 EN Official Journal of the European Communities L 291/30 DECISION OF THE EEA JOINT COMMITTEE No 41/96 of 28 June 1996 amending Annex XI (Telecommunications) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 7/96 of 29 February 1996 (1); Whereas Council resolution 95/C 341/03 of 27 November 1995 on the industrial aspects for the European Union in the development of the information society (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 26d (Council resolution 95/C 258/01) in Annex XI to the Agreement: 26e. 395 Y 1219(03): Council resolution 95/C 341/03 of 27 November 1995 on the industrial aspects for the European Union in the development of the information society (OJ No C 341, 19. 12. 1995, p. 5). Article 2 The texts of resolution 95/C 341/03 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 June 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 102, 25. 4. 1996, p. 50. (2) OJ No C 341, 19. 12. 1995, p. 5.